This is a momentous
year for our country as we celebrate, on 1 October, the
tenth anniversary of our independence and our
membership in this institution. Palau was the last
country to emerge from the Trusteeship System, having
been administered by the United States under the
supervision of the United Nations longer than any
country in the world. It was the United Nations that
provided Palau with a willing forum in which to
express and ultimately achieve our right to sovereignty,
and for that we are ever thankful. I am also happy to
observe, on this tenth anniversary, that this year we
established, for the first time, a permanent mission in
New York so that we can enhance our ability to meet
our international responsibilities.
It was the United States, through its
administration and willing cooperation during our
peaceful emergence into independence, that assured us
the liberty and the values that guide us today. For that
extraordinary legacy, we today express our deep
gratitude to the United States of America.
This is a good year for Palau to deepen its
involvement, since it coincides with the worldís
preparation for the Mauritius conference and the
increased emphasis at the United Nations on the unique
challenges facing small island developing States.
While images of swaying palm trees and white sand
beaches prevail in the world's imagination, they are
only part of the story. In truth and in fact, the
remoteness and the isolation of Palau make it a very
difficult place to develop a self-reliant economy,
provide medical care and education to its people and
deter aggression and terrorism. Fuel and transportation
prices are among the highest in the world. After four
successive colonial administrations, our infrastructure
is quite incomplete, and our most promising hope for
the development of a sustainable economy, our pristine
environment, is threatened by factors beyond our
control, such as the failure of all industrialized
countries to reach agreement on implementing the
Kyoto Protocol.
We have created a democratic society and
ensured human rights for our people, but without
international focus, we will not be able to provide hope
and opportunity to our children, and we will continue
to watch as they leave their homeland to seek an
education and a career elsewhere. For no matter what
statistics may be advanced, what references to gross
national product may be debated, until we can provide
our children with the incentive to stay and help build
our country, we will have lost. Thus, the Mauritius
process is critical for Palau, and we trust that the
developed countries of the world will embrace it.
21

Similarly, we trust that United Nations agencies
will sharpen their focus on the small island developing
States and correct what we view as a current
imbalance, in support of the fragile small States of the
world. We applaud the recent efforts of the Global
Environmental Facility (GEF) to streamline assistance
to Palau through the creation of an innovative North
Pacific subregional programme that will build our
capacity to protect our environment and create a
sustainable economy.
We are troubled, however, by a growing tendency
in the donor community to demand that small countries
like ours prove our capacity before assistance can be
delivered. This is a catch-22 situation that threatens to
halt our development. The only way we can build our
capacity to execute projects that will save, for example,
our unique biodiversity is to experience the hard work
of completing projects and learning from our
experience.
This observation does not mean that we are
reluctant to accept the obligations and responsibilities
inherent in receiving assistance. We are willing and
eager to be monitored by the international community
in our performance. We firmly believe that we should
be held accountable for the quality and the
transparency of our efforts.
It is ironic that tiny countries such as ours, where
so many of the worldís environmental treasures exist,
are denied the assistance they need due to a perceived
lack of capacity to navigate the unwieldy bureaucracies of
the international organizations charged with protecting
those very treasures.
As already noted, the failure of the world to come
to agreement on implementing the Kyoto Protocol will
contribute to the destruction of our marine and
terrestrial resources. Palau, like many other small
island developing States, is a window on the worldís
future in this regard and must be carefully observed.
We urge the GEF to create real funding opportunities
for adaptation and mitigation measures in a proactive
and streamlined fashion before it is too late.
In a similar vein, we are increasingly aware of the
particularly damaging fishing practice of deep-sea
bottom trawling. Increasingly employed on the high
seas as coastal fisheries are depleted, this technique
entails dragging heavy equipment along the seabed,
completely destroying established coral, sponge and
related communities that have taken centuries to
develop. We are a culture of fishing people and find
this practice unacceptable. As we participated with our
Pacific colleagues in eliminating drift-net fishing some
years ago, we now call upon the world to join us in
declaring a moratorium on deep sea bottom trawling
before this practice does any more irremediable damage.
Last month, Palauís accession to the Group of
Asian States created the largest regional grouping in
the United Nations. Two critical issues involving our
Asian region also have great global significance.
First, for the United Nations to be effective at
ensuring international peace and security, all nations,
large and small, should be represented in its
deliberations. The Republic of China on Taiwan should
no longer be kept on the sidelines of the most
important international Organization. The principle of
universality should be applied so that the 23 million
people of Taiwan can bring their talents, their energy
and their principled democratic positions to the
organizations, bodies, specialized agencies and
programmes of the United Nations, thereby aiding the
rest of the world in pursuing our mutual agenda.
Secondly, and also in pursuit of the most effective
means to strengthen the credibility of the United
Nations, Palau urges the United Nations to reform the
Security Council to reflect the reality of the
international community in the twenty-first century so
that countries that play a major role in the maintenance
of international peace and security always participate
in the decision-making process of the Security Council.
Palau believes that the Security Council should be
expanded to include additional developing and
developed countries as new members, and that Japanís
stellar record of contribution is a solid basis for Japanís
assumption of permanent membership of the Security
Council. Japan has been a leader in international
initiatives for many years, and it is for that reason that
Palau takes this strongly felt position.
Much of my presentation today has focused on
the enormous threats to vulnerable island States like
Palau. We agree with the Secretary-General, who
observed in his opening remarks to the high-level
segment of the twelfth session of the Commission on
Sustainable Development, held at United Nations
Headquarters from 28 to 30 April 2004, that ìhigh-
level political attention has been diverted from
sustainable development by the recent emphasis given
to terrorism, weapons of mass destruction and the war
in Iraq. But Palau also understands that the scourge of
global terrorism and its immoral violence against
innocent people must be defeated. We are proud of our
sons and daughters serving in the United States
military. Only last week, one of those sons, a Marine
fighting side by side with Coalition forces in Iraq, paid
the ultimate price, marking the first death of a Palauan
in the struggle with global terrorism. Our forces are
small in number but, like Corporal Ngirmidol, large in
loyalty, commitment and idealism. No one should
make any mistake about that.
Palau is grateful to the United States for allowing
us to achieve our independence and thus to join the
international communityís quest for world peace.
Nonetheless, a balanced international agenda which
includes a determined focus on sustainable development
is required if Palau is to achieve some measure of
economic self-reliance, and if the world as we know it
is to survive.